DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the 

first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1, 3-11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 

second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  

35 U.S.C. 112, the applicant), regards as the invention. In claim 3, on line 4, and in claim 11, on 

line 4, each occurrence of “maybe” is indefinite since does not positively limit the metes and 

bounds of patent protection desired, Also, in claim 9, on lines 1-2, “the concave profiles”; in 

claim 10, on line 2, “the concave profile”, “the tip of each finger crotch” and in claim 18, on 

lines 2-3, “the grooves” and “the concave grooves” is indefinite since it lacks proper antecedent 

basis. Also, in claim 10, lines 1-6 recites three different sentences each ending in a period is 

indefinite. It is suggested claim 10 be amended and written in a single sentence format.  

Correction is requited. 




Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 5-11 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over 

Williams et al. (US 2019/0357609). Williams et al. (hereinafter Williams) discloses a muscular 

stress-reducing glove (100) that prevents tightness at a backhand region being ambidextrous, 

subparagraph 14, includes a thumb (102) having a thumb ball profile, a plurality of fingers (104, 

106, 108, 110) with one or more flattened fingers profile to improve the matching of physical 

profile between the glove (100) and fingers of a glove user as shown in figure 2. A flattened 

palm and backhand profile of the glove reduces stress at the metacarpophalangeal joint of the 

index, middle, ring and little fingers (104, 106, 108, 110) and helps to accommodate  

mismatches between the glove (100) and a user's palm and the backhand, subparagraph 15 and  

as shown in figure 1. In addition,  a cuff region (130), a plurality of crotch regions 









defined between each of the plurality of fingers and a plurality of concave profiles (150 ((i), (h), 

(e}, (d)) each defined as a groove/hollow portion on an inner surface of the backhand region as 

shown in figure 1. Furthermore, the flattened fingers profile allows the matching of 

physical profile between the glove and the user's fingers when the device is worn as shown in 

figure 2 in a form fitting manner.   The thumb (102) and fingers (104, 106, 108, 110) of the glove 

are slightly spread-out to reduce the stress at fingers when the glove user spreads out his 

fingers to grasp an object as shown in figure 1. However, Williams does not show the 

plurality of concave profiles at the backhand region that mimics profile of the finger crotches. 

It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the muscular stress-reducing glove having the plurality of concave 

profiles/grooves at the backhand region of Williams as shown in figure 1 substantially mimics 

profile of the finger crotches in order to minimize stress about the joints with increased degrees 

of comfort and flexibility when the device is donned or depending on end use thereof.  


With regard to claim 10, it would have been obvious to one skilled in the art before the 

effective date of the claimed invention that the muscular stress-reducing glove of Williams 

through routing experimentation can have the length of the plurality of concave profile from a tip 

of each of the plurality of crotch to the back region  being but not limited to 10mm-77mm, etc. 

depending on the desired stress relief needed for a particular application. 



Further, with regard to claim 18, it would have been obvious to one skilled in the art 

before the effective date of the claimed invention that the plurality of concave profiles/grooves     

of Williams through routing experimentation can have desired width, depth/height and length 

depending on the required flexibility and stretchability as needed for a particular application or 

end use thereof.   




5.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Williams as 

applied to claims 1 and 2 above, and further in view of George (US 2013/0298308). Williams 

discloses the invention as set forth above except for showing the glove with the wrist 

circumference at cuff region being enlarged.

	George discloses the glove with the wrist circumference at cuff region being enlarged as 

shown in figure 1.  
  
	It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the muscular stress-reducing glove of Williams can be provided with the 

wrist circumference at cuff region being enlarged as taught by George than a conventional glove 

so that the device can easily be worn by users having different sized wrist in a comfortable 

manner or as required for a particular application thereof.   









6.	Claims 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Williams as 

applied  to claims 1 and 2 above, and further in view of Anstey (US 9,801,422). Williams 

discloses the muscular stress-reducing glove with the thumb ball profile reducing stress at the 

flexor and abductor pollicis brevis when the thumb is flexed. 

	Anstey discloses the muscular stress-reducing glove with thethumb ball profile reducing 

stress at the flexor and abductor pollicis brevis through relief zone (17) when the thumb is 

flexed as shown in figure 1.  

 
	It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the muscular stress-reducing glove of Williams can be provided with a 

relief zone (17) in order to reduce stress at the flexor and abductor pollicis brevis when the 

thumb is flexed or depending on particular application thereof. 
 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. The prior art cited on PTO-892 each disclose a glove having stress/antifatigue regions 

for increased flexibility. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





December 7, 2022						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732